The defendant was indicted for grand larceny, and for buying, receiving, concealing, etc., stolen property, (felony), was convicted for the latter offense, and sentenced to imprisonment in the penitentiary for a term of five years.
This appeal is on the record proper, without a bill of exceptions, and shows regular proceedings and judgment of conviction, finding the defendant guilty as above, following the verdict of the jury. The record also shows a sentence imposed upon the defendant, sentencing him to a term of imimprisonment in the penitentiary as provided by law. The certificate of the trial judge shows that the time for filing a bill of exceptions expired, and none has been presented or filed.
There is no error apparent in the record; therefore the judgment of conviction is affirmed.
Affirmed.